Case 2:20-cv-00330-GRB-AYS Document 1-1 Filed 01/21/20 Page 1 of 8 PagelD #: 4

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU
x

GLOPAK USA CORP., Index No.:
Date of Filing:

 

Plaintiff designates Nassau
Plaintiff, County as place of trial.

-against- SUMMONS

The basis of venue is:
Plaintiff principal place of
TRANSLINK SHIPPING, INC., business

Plaintiff's business address:
35 Engel Street

Defendant. Hicksville, NY 11801

x

 

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to
serve a copy of your answer, or if the complaint is not served with this summons, to
serve a notice of appearance on the Plaintiff's Attorney(s) within 20 days after the
service of this summons, exclusive of the day of service (or within 30 days after the

service is complete if this summons is not personally delivered to you within the State

of New York); and in case of your failure to appear or answer, judgment will be taken
against you by default for the relief demanded in the complaint.

Dated: Great Neck, NY
January 13, 2020

WEISBERG & WEISBERG
Attorneys for Plaintiff,

Glopak USA Corp.

98 Cutter Mill Road, Suite 332
Great Neck, NY 11021

(516) 466-2750
Case 2:20-cv-00330-GRB-AYS Document 1-1 Filed 01/21/20 Page 2 of 8 PagelD #: 5

Defendant’s Address:

TRANSLINK SHIPPING, INC.
149-35 177% Street
Jamaica, NY 11434
Case 2:20-cv-00330-GRB-AYS Document 1-1 Filed 01/21/20 Page 3 of 8 PagelD #: 6

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF NASSAU
x
GLOPAK USA CORP., Index No.:
Date of Filing:
Plaintiff,
-against- VERIFIED COMPLAINT
TRANSLINK SHIPPING, INC.,
Defendant.
x

 

Plaintiff, complaining of the Defendant by their attorneys, WEISBERG &
WEISBERG, respectfully shows to this Court and alleges:

1. At all times hereinafter mentioned, Plaintiff GLOPAK USA CORP., is a
duly formed New York State corporation with its principal place of business located at
35 Engel Street, Hicksville, NY 11801.

2. At all times hereinafter mentioned, upon information and belief, the
Defendant TRANSLINK SHIPPING, INC. was and is a duly formed New York State
corporation with its principal place of business located at 149-35 177% Street, Jamaica,
NY 11434,

3. At all times hereinafter mentioned, upon information and belief, the
Defendant TRANSLINK SHIPPING, INC. is a foreign corporation duly formed and
existing in a State other than the State of New York with a business in the State of New

York located at 149-35 177% Street, Jamaica, NY $1434.
Case 2:20-cv-00330-GRB-AYS Document 1-1 Filed 01/21/20 Page 4 of 8 PagelD #: 7

4, On the 10 day of October, 2019, the Plaintiff received an order from one of
its customers for specially ordered sprayers and bottles. The Plaintiff then had those
goods specifically manufactured and/or ordered from a factory Shanghai, China
purchase those goods from that factory. The Plaintiff then reached out to and arranged
to have the goods enter into an agreement with TRANSLINK for the transportation of
those goods. The Defendant agreed to transport those goods for an agreed upon fee. A
copy of the order and freight invoice are annexed hereto as Exhibit A and B respectively
and incorporated herein by reference.

5. The Plaintiff was advised on the 31% day of December, 2019, that the
shipment was arriving in port and was informed by the Defendant TRANSLINK that
they would not release the shipment unless they immediately pay the Defendant
approximately $165,000.00. The Plaintiff advised the Defendant that they could not pay
$165,000.00 to the Defendant for release of the shipment but instead offered to pay for
all fees incurred since the Plaintiff accepted the shipment. A copy of the letter from
TRANSLINK and GLOPAK’s attorney offering to pay is annexed hereto as Exhibits C
and D respectively and incorporated herein by reference.

6. The Defendant refused to release the goods even though the Plaintiff
offered to pay the Defendant in full for the shipment and all other shipments ordered
by the Plaintiff from the Defendant since the shipment was ordered. The Defendant

refused to release the shipment by letter dated January 8%, 2019.

7, By letter dated January 9%, 2020, by Barbara Johnson, General Manager of

TRANSLINK SHIPPING, INC. the Defendant refused to release the goods even though
Case 2:20-cv-00330-GRB-AYS Document 1-1 Filed 01/21/20 Page 5 of 8 PagelD #: 8

due and duly demanded A copy of which is annexed hereto as Exhibit D and
incorporated herein by reference.

8. The goods in question are not readily available on the market and have
specifically been identified for the particular customers of the Plaintiff. The Plaintiff
will suffer irreparable harm of its reputation if it fails to deliver these items to its
customers.

AS AND FOR A FIRST CAUSE OF ACTION

9. The Plaintiff repeats, reiterate and realleges each and every allegation
contained in paragraphs numbered 1 through 8 as if more fully set forth herein.

10. Upon information and belief, the goods contained in the shipping
containers was specifically manufactured for the Plaintiff's customers and is not readily
available from other sources.

11. The Defendant is common carrier. The Defendant does not have a valid
lien under UCC § 7-307 in that it seeks money for debt that allegedly occurred prior to
picking up of the shipment and therefore is not a valid and existing lien. The Defendant
has refused to release the shipment even though the Plaintiff has tendered payment in
certified funds for the shipment.

12, The Plaintiff does not have'an adequate remedy at law and therefore
demands specific performance of the agreement and respectfully requests that the
Defendant be Ordered to secure the immediate release of the Plaintiff's goods without

any additional storage charges in accordance with the contract.
Case 2:20-cv-00330-GRB-AYS Document 1-1 Filed 01/21/20 Page 6 of 8 PagelD #: 9

13. The Defendant has failed to deliver the goods even though due and duly
demanded,

14. Wherefore, the Plaintiff hereby requests injunctive relief, since there is no
adequate remedy at law for an Order requiring the Defendant to accept payment for
this shipment minus any storage charges incurred and to immediately release the goods
to the Plaintiff and such other and further relief as this Court may seem just and proper.

AS AND FOR A SECOND CAUSE OF ACTION
(Conversion)

15. The Plaintiff repeats, reiterate and realleges each and every allegation
contained in paragraphs numbered 1 through 14 as if more fully set forth herein.

16. Upon information and belief, the Defendant accepted the order for the
express purpose of holding it hostage in an attempt to extort money from the Plaintiff.
That the Defendant accepted this order in bad faith and upon information and belief,
for the sole purpose of extorting money.

17. That the conduct by the Defendant was intentional in nature and a clear
breach of its obligation as a common carrier.

18. The Plaintiff hereby demands that this Court award the Plaintiff three
hundred and twenty thousand dollars ($320,000) which is the fair market value of the
goods converted and punitive damages against the Defendant for an amount sufficient
to deter other common carriers from acting in a similar manner towards their

customers.
Case 2:20-cv-00330-GRB-AYS Document 1-1 Filed 01/21/20 Page 7 of 8 PagelD #: 10

19. The Plaintiff further demands and award for interest, costs and reasonable

attorneys fees caused by the Defendants breach of their duty as a common carrier.

WHEREFORE, the Plaintiff demands judgment against the Defendant in an

amount to be determined by the Court together with interest, cost and fees and such

other and further relief as to this Court may seem just and proper.

Dated: Great Neck, NY
January 13, 2020

Yours, etc.,

i a,

DANIEL J. WEISBERG, ESQ.
WEISBERG & WEISBERG
Attorneys for Plaintiff,

Glopak USA Corp.

98 Cutter Mill Road, Suite 332
Great Neck, NY 11021

(516) 466-2750
Case 2:20-cv-00330-GRB-AYS Document 1-1 Filed 01/21/20 Page 8 of 8 PagelD #: 11

 

CORPORATE

STATE OF NEW YORK )
COUNTY OF NGi@u-} 5

 

SHU WANG, being duly sworn, deposes and says: deponent is the
President of GLOPAK USA CORP. a domestic corporation, and the Plaintiff in the
within. action; depottent has read the foregoing SUMMONS AND. VERFIED
COMPLAINT and. —_— the contents thereof; and the same iy true to. deponent's own
knowledge, except as to the matters therein stated to be alleged upon information.and
belie€, and as to those matters. deponent believes it to be true, This-verification is made
by deponent because GLOPAK USA CORP. is: a, corporation and depomerit is the
President thereof.

The grounds of deponent' 3 belief as‘to all matters not stated wpom deporent's

knowledge are as follows:

personal knowledge and the books and records on file in the oifices of the
corporation..

 

 

Sworn to before me this

ah day of Lc
eran colyed

Notary Public a

“he

 

 
     
 
  
    

% ALHAY KATIA,

< Natacy.Public - State.of New. York
oh, NO. OFKABOSB520

§ ‘Quallfied/In Suffalk County

» My Commission Expires: May “ 2023 pb

 

ie
